IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43041

STATE OF IDAHO,                                )   2015 Unpublished Opinion No. 754
                                               )
       Plaintiff-Respondent,                   )   Filed: December 7, 2015
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
BILLY D. CORNING IV,                           )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Steven J. Hippler, District Judge.

       Amended judgment of conviction and Order denying Idaho Criminal Rule 35
       denied, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Billy D. Corning IV pleaded guilty to violation of a no contact order, felony, I.C.
§ 18-920.   The district court imposed a unified five-year sentence, with two years determinate.
At sentencing, the district court verbally granted Corning credit for time served. The original
judgment of conviction did not reflect that Corning was given credit for time served. Corning
filed an I.C.R. 35 motion requesting reduction of his determinate sentence and credit for time
served. The district court denied reduction of his determinate sentence, but granted Corning
credit for time served. Corning appeals.



                                               1
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Corning’s Rule 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Corning’s
Rule 35 motion is affirmed.




                                              2